DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statements (IDSs) submitted on 10/20/2020, 09/10/2021 and 11/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., (US 2014/0334371), hereinafter Kim. 
Regarding Claim 1 Kim teaches A method for wireless communication, comprising: 
receiving, at a wireless communication node, a first message from a mobile device requesting a reestablishment of a network connection ([Para. 0129-0133, 0143, 0184] Figs. 10 and 14, the eNB of receiving an RRC connection reestablishment request message (first message) including the reason for reconfiguration of the failure connection);
transmitting, from the wireless communication node, a second message to the mobile device, the second message including information for reestablishing and reconfiguring the network connection ([Para. 0135, 0143-0144, 0171, 0184] the eNB transmitting an RRC connection reestablishment message (second message) including information to the UE to perform RRC connection reestablishment and reconfiguring the RRC connection); and 
receiving, at the wireless communication node, a third message from the mobile device acknowledging at least one of (1) completing a reestablishment of the network connection, or (2) completing a reconfiguration of the network connection. ([Para. 0135, 0146, 0184, 0195] the eNB receiving a response message from the UE, an RRC connection reestablishment complete message indicating the RRC connection reestablishment procedure is completed and the RRC connection setup has completed). 
Regarding Claim 6, Kim teaches A method for wireless communication, comprising:

 receiving, at the mobile device, a second message from the wireless communication node, the second message including information for reestablishing and reconfiguring the network connection ([Para. 0135, 0143-0144, 0171, 0184] the UE receives an RRC connection reestablishment message (second message) from the eNB including information for performing RRC connection reestablishment and reconfiguring the RRC connection);  and transmitting, from the mobile device, a third message to the wireless communication node acknowledging at least one of (1) completing a reestablishment of the network connection, or (2) completing a reconfiguration of the network connection ([Para. 0135, 0146, 0184, 0195] the UE transmits a response message to the eNB, an RRC connection reestablishment complete message indicating the RRC connection reestablishment procedure is completed and the RRC connection setup has completed). 

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being anticipated by Kim.  Kim teaches an apparatus for wireless communication comprising a processor that is configured to: receive and transmit ([Para. 0230-0231] Fig. 19 shows the eNB includes a transceiver 1905 and a control message processor 1935 for receiving and transmitting). 
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6 as being anticipated by Kim.  Kim teaches an apparatus for wireless communication comprising a processor that is configured to: receive and transmit ([Para. 0230-0231] Fig. 18 shows the UE includes a transceiver 1805 and a control message processor 1835 for receiving and transmitting). 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


3.	Claims 2, 7, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Pelletier et al., (US 2016/0285716), hereinafter Pelletier.

Regarding Claim 2, Kim does not disclose wherein the information for reconfiguring the network connection is carried by a protocol data unit packet or an octet string included in the second message.  
Pelletier teaches wherein the information for reconfiguring the network connection is carried by a protocol data unit packet or an octet string included in the second message. ([Para. 0135-0137, 0144, 0159] the SeNB may transmit the RRC protocol data units (PDUs) such as a PDCP PDU for RRC reconfiguration message including reconfiguration information in a RRC reconfiguration message for the WTRU to perform a RRC Connection Re-establishment procedure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kim and Pelletier to reduce the handover failure. 

Regarding Claim 7, Kim does not disclose wherein the information for reconfiguring the network connection is carried by a protocol data unit packet or an octet string included in the second message.  
Pelletier teaches wherein the information for reconfiguring the network connection is carried by a protocol data unit packet or an octet string included in the second message. ([Para. 0135-0137, 0144, 0159] the SeNB may transmit the RRC protocol data units (PDUs) such as a PDCP PDU for RRC reconfiguration message including reconfiguration information in a RRC reconfiguration message for the WTRU to perform a RRC Connection Re-establishment procedure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kim and Pelletier to reduce the handover failure. 

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 7.

4.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Xu et al., (US 2019/0116536), hereinafter Xu.
Regarding Claim 3, Kim does not disclose transmitting, from the wireless communication node over a first transmission link, a set of data packets to the mobile device during a handover or a change of node operation, and transmitting, from the wireless communication node over a second transmission link, at least a subset of the set of data packets to a second wireless communication node during the handover or the change of node operation to cause the second wireless communication to send at least the subset of the set of data packets to the mobile device over a third transmission link.
Xu teaches transmitting, from the wireless communication node over a first transmission link, a set of data packets to the mobile device during a handover or a change of node operation ([Para. 0168] describes during a handover operation, the source eNB transmits a number of data packets over a link to the UE) 
and transmitting, from the wireless communication node over a second transmission link, at least a subset of the set of data packets to a second wireless communication node during the handover or the change of node operation to cause the second wireless communication to send at least the subset of the set of data packets to the mobile device over a third transmission link ([Para. 0179] The target eNB transmits data packets to the UE, starting from a data packet having the next PDCP SN expected by the UE. That is subset of the set of data packets).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kim and Xu to reduce power consumption and to avoid missing and duplicated transmission of data.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.

5.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Xu as applied to claims 3 and 13 respectively above, and further in view of Jin et al., (US 2018/0368200), hereinafter Jin.

Regarding Claim 4, the combination of Kim and Xu does not disclose wherein the subset of the set of data packets is duplicate d by a packet data convergence protocol entity with a sequence number of the wireless communication node prior to a header compression of the subset of the set of data packets. 
Jin teaches wherein the subset of the set of data packets is duplicated by a packet data convergence protocol entity with a sequence number of the wireless communication node prior to a header compression of the subset of the set of data packets. ([Para. 0228, 0269-0270, 0280] Fig. 2D shows the radio protocol stack of the next generation UE and eNB. The packet data convergence protocol entity (PDCP) entity 2d-40 may perform the functions of PDCP PDU duplication and header compression (ROHC) for transferring of user data. Fig. 2F shows an eNB PDCP layer of each serving cell generates an original PDCP PDU1 and a duplicated PDCP PDU2 (packet duplication) with the sequence number (SNs) of the original packets and the duplicated packets prior the packet transferring including header compression function).


Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.

6.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Xu as applied to claims 3 and 13 respectively above, and further in view of Ahn et al., (CN 103583064B), hereinafter Ahn.

Regarding Claim 5, the combination of Kim and Xu, specifically, Kim teaches configuring the handover or the change of node operation by: transmitting, from the wireless communication node, a fourth message to the second wireless communication node requesting a handover or a change of node operation from the wireless communication node to the second wireless communication node ([Para. 0127-0128, 0208] Fig. 10, the eNB 1010 transmits handover request message to the eNB 1015), and receiving, at the wireless communication node, a fifth message from the second wireless communication node acknowledging the hand over or the change of node operation ([Para. 0128] Fig. 10, the eNB 1015 send a handover response message in response to the handover request to eNB 1010. Through this procedure, the source cell eNB provides the target cell eNB with the information necessary for handover, and the 
The combination of Kim and Xu does not disclose wherein the fourth message includes information for configuring a first set of transmission grants according to a first time-domain multiplexing pattern; wherein the fifth message includes information for configuring a second set of transmission grants according to a second time-domain multiplexing pattern; and determining, based on the first and second time-domain multiplexing patterns, a third set of transmission grants according to a third time-domain multiplex pattern. 
Ahn teaches wherein the fourth message includes information for configuring a first set of transmission grants according to a first time-domain multiplexing pattern; wherein the fifth message includes information for configuring a second set of transmission grants according to a second time-domain multiplexing pattern (Pg.11, Para. 9-10; Pg.13, Para. 3-5; Pg.19, Para. 6-9  Fig. 2 shows the SeNB transmits handover request message to TeNB including UE TDM Pattern information for configuring a grant message, and the TeNB transmits a handover response including TDM Pattern information); and determining, based on the first and second time-domain multiplexing patterns, a third set of transmission grants according to a third time-domain multiplex pattern. (Pg.6, Para. 3-5; Pg.13, Para. 4-7; Pg. 20, Para. 1-2) describes the TDM information is for configuring a grant to UE based on the response message received from TeNB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kim, Xu and 

Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.

7.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claims 6 and 16 respectively above, in view of Xu and further in view of Lixue ZHANG (EP3148251B1), hereinafter Zhang.

Regarding Claim 8, Kim does not disclose receiving, at the mobile device, a set of data packets from the wireless communication node over a first wireless link during a handover operation or a change of node operation; receiving, at the mobile device, at least a subset of the set of data packets from a second wireless communication node over a second wireless link during the handover operation or the change of node; and decoding the data packets based on the set of data packets from the wireless communication node and at least the subset set of data packets from the second wireless communication node.
Xu teaches receiving, at the mobile device, a set of data packets from the wireless communication node over a first wireless link during a handover operation or a change of node operation ([Para. 0168] describes during a handover operation, the UE receives a number of data packets over a link from the source eNB); 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kim and Xu to reduce power consumption and to avoid missing and duplicated transmission of data.
The combination of Kim and Xu does not disclose decoding the data packets based on the set of data packets from the wireless communication node and at least the subset set of data packets from the second wireless communication node.
Zhang teaches decoding the data packets based on the set of data packets from the wireless communication node and at least the subset set of data packets from the second wireless communication node ([Para. 0292-0331] Fig. 25, after the UE received the first data packets from the SeNB and the third data packets from the TeNB, the UE decode the first data packet and the third data packets to obtain the original data packets).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kim, Xu and Zhang to improve handover efficiency, and resolving a problem associated to the handover process.

Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.

8.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Xu and Zhang as applied to claims 8 and 18 respectively above, and further in view of Jin.

Regarding Claim 9, the combination of Kim, Xu and Zhang does not disclose performing duplication detection based on the set of data packets from the wireless communication node and the subset of the set of data packets from the second wireless communication node.
Jin teaches performing duplication detection based on the set of data packets from the wireless communication node and the subset of the set of data packets from the second wireless communication node. ([Para. 0228, 0269-0270, 0301-0304] Fig. 2D shows the radio protocol stack of the next generation UE and eNB. The UE may include the function of duplication detection. Fig. 2F describes both eNB and UE are support dual connectivity or a carrier aggregation. When the UE receives a duplicated PDCP PDU2 (packet duplication) from each of the serving cells (eNB and SeNB),  the UE detects the duplicated packet based on sequence numbers (SNs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kim, Xu, 
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 9.

9.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Xu and Zhang as applied to claims 8 and 18 respectively above, and further in view of Bongaarts et al., (US 2019/0037468), hereinafter Bongaarts.

Regarding Claim 10, the combination of Kim, Xu and Zhang does not disclose receiving, at the mobile device, information from the wireless communication node for determining when to initiate the handover operation or the change of node operation, wherein the information includes at least one of: a threshold value for a Received Strength Signal Indicator, or a threshold value for a Channel Occupancy.
Bongaarts teaches receiving, at the mobile device, information from the wireless communication node for determining when to initiate the handover operation or the change of node operation, wherein the information includes at least one of: a threshold value for a Received Strength Signal Indicator, or a threshold value for a Channel Occupancy. ([Para. 0064-0066] UE receives characteristics of cells including a first RSSI signal (strength indicator) from the serving cell, and second RSSI signal from a candidate cell for determining initiate a handover to a candidate cell if the candidate cell RSSI is above a threshold).

Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150271729, Sirotkin et al. discloses Systems, devices, and methods for interworking between a universal mobile telecommunications system (umts) network and a wireless local area network (wlan).
US 20210360730, Kim et al. discloses Method and apparatus for resuming only signaling radio bearers in wireless communication system.
US 20180083688, Agiwal et al. discloses Method and apparatus for managing user plane operation in wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413